12-4339-cv
    Schreiber v. United Techs. Corp.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 22nd day of May, two thousand thirteen.

    PRESENT:
                     RALPH K. WINTER,
                     REENA RAGGI,
                          Circuit Judges,
                     BRIAN M. COGAN,
                          District Judge.*

    -----------------------------------------------------------------------
    GLENN R. SCHREIBER,
                                     Plaintiff-Appellant,
                              v.                                              No. 12-4339-cv

    UNITED TECHNOLOGIES CORPORATION, PRATT &
    WHITNEY, CHARTER NO. 0334827, LOUIS R.
    CHENEVERT, GREGORY J. HAYES, DAVID P. HESS,
    PETER A. GRUTERMANN, ROBERT E. McGUINNESS,
    WALTER F. EELLS, JR.,

                                     Defendants-Appellees.
    -----------------------------------------------------------------------



            *
           Judge Brian M. Cogan, of the United States District Court for the Eastern District
    of New York, sitting by designation.
_____________________________________
FOR APPELLANT:        Glenn R. Schreiber, pro se, Wethersfield, CT.

FOR APPELLEES:               Jeffrey A. Fritz, Day Pitney LLP, Hartford, CT.

       Appeal from a judgment of the United States District Court for the District of

Connecticut (Warren W. Eginton, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Glenn R. Schreiber, proceeding pro se, appeals from the dismissal of his complaint

for failure to state a claim on which relief could be granted under Federal Rule of Civil

Procedure 12(b)(6). We assume the parties’ familiarity with the underlying facts and record

of prior proceedings, which we reference only as necessary to explain our decision to affirm.

       Although we review a challenged judgment of dismissal de novo, see Famous Horse

Inc. v. 5th Ave. Photo Inc., 624 F.3d 106, 106 (2d Cir. 2010), we conclude, essentially for

the reasons stated by the district court, that defendants were entitled to dismissal. Further,

although the district court did not offer Schreiber leave to amend, such a decision was well

within its discretion because Schreiber had already amended his complaint once, and his

subsequent filings demonstrate that leave to amend would have been futile. See Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

       Insofar as Schreiber claims that the district court held a hearing in his absence on

Sunday, September 9, 2012, the record does not support this contention. Indeed, it

convincingly shows that the order dismissing Schreiber’s complaint was signed and dated

Friday, September 7, 2012.

                                              2
      We have considered all of Schreiber’s remaining arguments and find them to be

without merit. Accordingly, we AFFIRM the judgment of the district court.

                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe, Clerk




                                          3